             Case 1:20-cv-01213-JPC Document 33 Filed 12/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                   12/17/2020
                                                                       :
LIVE BRANDS HOLDINGS, LLC,                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-1213 (JPC)
                  -v-                                                  :
                                                                       :           ORDER
GASTRONOMICO GRACIAS A DIOS, SOCIEDAD :
RESPONSABILIDAD LIMITADA DE CAPITAL :
VARIABLE et al.,                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

          On November 12, 2020, Plaintiff filed a motion for judicial assistance in effecting service under

the Hague Convention on the service abroad of judicial and extrajudicial documents in civil or

commercial matters. (Dkt. 28.) Plaintiff claimed that the Mexican Central Authority rejected its

request for service on Defendants and instead told Plaintiff that the Court must send the necessary

documents to the Central Authority. Id. at 3. The Court denied that motion without prejudice on

December 7, 2020. (Dkt. 29.) On December 15, 2020, Plaintiff filed a new motion for judicial

assistance in effecting service. (Dkts. 30, 31.)

          By letter dated December 17, 2020, Plaintiff informed the Court that the Mexican Central

Authority “has accepted delivery of [Plaintiff’s]] service request.” (Dkt. 32 at 1.) Plaintiff claims that

this development moots Plaintiff’s request for judicial assistance in effecting service, id., and the Court

agrees.

          The Clerk of Court is respectfully directed to terminate the motions pending at Dkts. 30 and

31.

          SO ORDERED.
         Case 1:20-cv-01213-JPC Document 33 Filed 12/17/20 Page 2 of 2



Dated: December 17, 2020               __________________________________
       New York, New York                       JOHN P. CRONAN
                                              United States District Judge




                                       2
